Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 21, 2016

The Court of Appeals hereby passes the following order:

A16A0706. ERIC JONES v. BANK OF AMERICA, N.A.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, defendant Eric Jones appealed the magistrate court’s decision to
the superior court, which entered a judgment for the plaintiff. Jones filed a “Motion
for New Trial or Judgment Nothwithstanding the Verdict,” which the court denied.
Jones, through attorney Grady Roberts, filed this direct appeal on July 24, 2015. The
appellee has filed a motion to dismiss the appeal for lack jurisdiction.
      The appellee is correct that, because the superior court’s order disposes of a de
novo appeal from a magistrate court decision, Jones was required to follow the
discretionary appeal procedures to obtain review before this Court. See OCGA § 5-6-
35 (a) (11); Strachan v. Meritor Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d
119) (1995). His failure to do so deprives us of jurisdiction over this appeal.
Accordingly, the appellee’s motion to dismiss is GRANTED, and this appeal is
hereby DISMISSED.
      We note that Grady Roberts has represented appellants in at least 15 previous
direct appeals from superior court judgments reviewing magistrate court orders in
dispossessory cases. Those appeals were dismissed for the same reason that this
appeal is dismissed – because a discretionary application was required. See Case
Nos. A15A1727 ($500 frivolous-appeal penalty imposed by order of May 29, 2015),
A15A0979, A15A0923, A15A0400, A14A1995, A14A1456, A14A1229, A14A0921,
A14A0475, A13A1766, A13A1765, A11A2340, A11A1220, A11A1189, A11A1024.
In light of these previous dismissals, attorney Roberts cannot reasonably have
believed that we have jurisdiction to consider this direct appeal. We therefore
exercise our authority under Court of Appeals Rule 15 (b) to assess a frivolous appeal
penalty in the maximum amount of $2,500 against attorney Grady Roberts and
Roberts Law, LLC, jointly and severally, for the filing of this frivolous appeal. This
penalty is not assessed against Roberts’s client, Eric Jones. Upon receipt of this
order, the superior court is DIRECTED to enter judgment in favor of Bank of
America, N.A., in the amount of $2,500 against Grady A. Roberts, III, and Roberts
Law, LLC.

                                       Court of Appeals of the State of Georgia
                                                                            01/21/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.